Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.21 Technical Services Agreement [Chinese translation] Between: EcoloCap Solutions Canada Inc. (EcoloCap) 740 St Maurice suite 102 Montreal QC H3C 1L5 Tel: 0015148763907 Fax: 0015148764080 And Hebei Fengda Metalized Pellet Co., Ltd. (Fengda) [Chinese translation] East of Pingshe Rd. Jingjing Mining Area, Shijiazhuang City, Hebei Province, China [Chinese translation] Telephone: 0311-82066098 Mobile: 831132217 Email: zhanghongbo3@163.com Re: Technical services for CDM project: 1 Million/Yr Metalized Pellet Production Project [Chinese translation] Whereby EcoloCap Solutions (Canada) Inc. will perform for Fengda necessary technical services for the validation of its CDM projects. [Chinese translation] In consideration of these services rendered as well as expenses incurred, EcoloCap shall be paid by Fengda professional fees for this project and EcoloCap shall be paid a fee for its services which is calculated as follows: [Chinese translation] Amount paid 15% x Net Revenues from CER [Chinese translation] Net Revenues Total validated quantity of CER multiplied by 9.5 Euro  100,000 Euro (First year) [Chinese translation]) Net Revenues Total validated quantity of CER multiplied by 9.5 Euro (following years) [Chinese translation] EcoloCap shall be responsible for the preparation of these technical documents (PIN, PDD, etc.) and shall make best efforts to assist Fengda in the approval processes of these projects by local authorities as well as by the DOE and the EB. All the expenses incurred above will be borne by EcoloCap. [Chinese translation] EcoloCap shall make best effort to help Fengda to get financial participation of foreign investors in the Project. [Chinese translation] We agree to the above and acknowledge receiving a copy of this agreement. [Chinese translation] Dated this 19 th day of October 2008. [Chinese translation] EcoloCap Solutions (Canada) Inc. Per: DR. TRI VU TRUONG Dr. Tri Vu Truong President & CEO Hebei Fengda Metalized Pellet Co., Ltd. (Fengda) [Chinese translation] Per: LI, LISHENG Mr. LI, Lisheng Board Chairman
